DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 17 are objected to because of the following informalities:
In claim 9 “wherein the shape of the plurality of rack brackets” should be “wherein the shape of each of the plurality of rack brackets”. 
In claim 17, line 12, “a user interface” should be “the user interface”.
In claim 17, line 18, “adjusting the component to a desired angle to the relative retainer assembly.” should be “adjusting the component to a desired angle relative to the retainer assembly.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites, “The method of claim 17, wherein the method is performed in the absence of tools.” The method of claim 17 recites the steps of “providing the retainer assembly”, “providing the component with a plurality of device brackets secured thereto” and “securing the component to the retainer assembly via the plurality of devices brackets”. At least in the above steps it appears that these steps are performed using fasteners(see 74,92 and 154 in the figures) which are shown and described as a bolt or screw(see for instance para[0062] and fig. 7). It would appear that a screw driver or wrench, i.e. a tool, would be needed to use the disclosed fasteners to perform the method as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 1, 10 and 17, in the portion of the claim detailing the operation of the latch, the section reading “a(the) latch being moveable from a first position to a second position to assist in preventing or inhibiting movement of the gear” is unclear. In particular it is unclear if the “preventing or inhibiting movement” is meant to reference two separate functions for the latch in the first and second positions respectively, or if the “preventing or inhibiting movement” is meant to reference the same function of the latch in one of the positions. It appears the claim is meant to refer to a single function of the latch in second position, as this is what was meant to be claimed per the examiner’s best understanding of the claimed invention. It appears the claim should read “a(the) latch being moveable from a first position to a second position to assist in preventing or inhibiting movement of the gear when the latch is in the second position”. 
In claim 10 it is unclear what is being referenced as “the retainer assembly”. In particular it is unclear what portion of the combination detailed in claim 10 is considered “the retainer assembly”. It appears that before “at least a front section” in line 2, the phrase “a retainer assembly comprising:” should be added. 
In claim 17, lines 16 and 17, the portion of the claim reading “securing the component to the retainer assembly via the plurality of device brackets to the plurality of rack brackets of the retainer assembly” is unclear. In particular the relationship between the plurality of device brackets and the plurality of rack brackets is unclear. It appears the claim should read “securing the component to the retainer assembly via securing the plurality of device brackets to the plurality of rack brackets of the retainer assembly”.
In claim 20 it is unclear how the method of claim 17 would be preformed without tools. In particular it is unclear how the steps of “providing the retainer assembly”, “providing the component with a plurality of device brackets secured thereto” and “securing the component to the retainer assembly via the plurality of devices brackets” would be performed in the absence of tools, as it appears these steps would require a screw or bolt, and associated tool. 

Allowable Subject Matter
Claims 1-20 would be allowable if amended to overcome the above 112 rejections and claim objections. 
The following is a statement of reasons for the indication of allowable subject matter:  US Patent No 10340579 to Tsukada was considered the closest prior art reference. As seen in figures 3-9, Tsukada teaches a similar retainer assembly, retainer assembly in combination with an electronic device, and method of assembling and securing a retainer assembly and component to a structure, with a retainer assembly(fig 4) having a front section, first side and second opposing side(sides of 80), a rack bracket(70) having a first end, a plurality of rack pins(82a,82b) extending through the sides to assist in coordinated movement of the rack bracket, the retainer assembly however does not have a front section with a plurality of apertures with a plurality of rack brackets extending through the plurality of apertures, with a gear being configured to laterally move two of a plurality of rack brackets, a latch moveable from a first position to a second position to assist in preventing or inhibiting movement of the gear, and a user interface configured to move the gear, as recited in independent claims 1,10 and 17. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210408661, US11165133, US20210075083, US20200321678, US10511090, US8907862, US8746641, US20120211624, US7891624, US7866616, US7408526 and US6535177 all teach similar retainer assemblies.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632